DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2021 and 01/25/2021 are acknowledged by the examiner.
Drawings
The drawings are also objected to under 37 CFR 1.83(a) because they fail to show descriptive labels for Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 12, 15-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2010/0264879), hereinafter Lim.
As to Claims 1, 12, 16 and 20, Lim discloses in figure 1, a charging circuit, comprising:
 an interface [AC/DC interface; see ¶0041],
  a plurality of batteries [batteries (28) are connected in series; ¶0023] connected in series, a first charging portion [main charging circuit (42); ¶0034], wherein the first charging portion is connected to the interface [connected to AC/DC power supply]  and is connected in series with the plurality of batteries [see figure 5], 
a second charging portion [secondary charger (44); see ¶0034], wherein the second charging portion is connected to the interface and is connected in series with at least one battery of the plurality of batteries [noted that the charger (44) is selectively connected to one of the plurality of cells; see also ¶0029], and 
 [noted that during charging cycle the main charger provides current pulses  for the plurality of batteries and the second charger provides different current pulses to different ones of a plurality of rechargeable cells of a battery during a common charge cycle; see ¶0018-0019].
        As to claim 2,  Lim discloses in figure 2,  wherein in response to the first charging portion being in a charging state and the second charging portion being disconnected with the at least one battery, the charging circuit is switched to a synchronous charging mode in which batteries are charged with a same charging current [see ¶0033].
         As to claim 3, Lim discloses in figure 5,  a second switching circuit  [switching matrix has plurality of switches] connected with the second charging portion and the first charging portion; wherein in response to the charging circuit being in the asynchronous charging mode, the second switching circuit is configured to adjust a magnitude of a charging current for each battery according to a current change condition of the battery [see ¶0042; while the main charger provides different current the plurality of cells. The secondary charger selectively adjust charging currents the ones of the plurality of batteries].
As to claims 10, 15 and 19, Lim discloses in figure 5, wherein at least one of the first charging portion or the second charging portion is configured to determine an aging state of at least one of the plurality of batteries according to a charging cycle of the battery [see ¶0053
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Dong (US 2013/0207475).
         As to claim 9, Lim discloses all of the claim limitations except, wherein the first switching circuit comprises one of a single-pole single-throw switch or a single-pole multi-throw switch.
    Dong discloses in figure 1, wherein the first switching circuit [element 13; see ¶0038] comprises one of a single-pole single-throw switch or a single-pole multi-throw switch. [see ¶0038].
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a single-pole switch inn Lim’s apparatus as taught by Dong in order to adjust or manage higher currents.
Allowable Subject Matter
Claims 4-8, 11, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter

For claim 11: primarily, the prior art of record does not disclose or suggest in the claimed combination: wherein an input voltage of the first charging portion is the same as an input voltage of the second charging portion, and a ratio of an output voltage of the first charging portion to an output voltage of the second charging portion is equal to a ratio of a number of 
For claim 13: primarily, the prior art of record does not disclose or suggest in the claimed combination: one of the asynchronous charging instruction or a synchronous charging instruction; and judging a type of the charging instruction; in response to the charging instruction being the asynchronous charging instruction, controlling the at least one battery and the one or more other batteries to perform asynchronous charging; or in response to the charging instruction being the synchronous charging instruction, controlling the plurality of batteries to perform synchronous charging.
For claim 14: primarily, the prior art of record does not disclose or suggest in the claimed combination:, wherein the controlling the at least one battery and the one or more other batteries to perform asynchronous charging comprises: pre-charging the at least one battery; judging whether the at least one battery is in a constant current charging stage; in response to the at least one battery being in the constant current charging stage, controlling, according to a preset asynchronous charging strategy, the one or more other batteries to perform asynchronous charging; judging whether the at least one battery is in a constant voltage charging stage; and in response to the at least one battery being in the constant voltage charging stage, controlling, according to the preset asynchronous charging strategy, the one or more other batteries to enter a constant current charging stage.
For claim 17: primarily, the prior art of record does not disclose or suggest in the claimed combination:, wherein the processor is further configured to: receive a charging instruction, wherein the charging instruction comprises one of the asynchronous charging instruction or a synchronous charging instruction; and judge a type of the charging instruction; in response to the 
For claim 18: primarily, the prior art of record does not disclose or suggest in the claimed combination:, wherein the processor is further configured to: pre-charge the at least one battery; judge whether the at least one battery is in a constant current charging stage; in response to the at least one battery being in the constant current charging stage, control, according to a preset asynchronous charging strategy, the one or more other batteries to perform asynchronous charging; judge whether the at least one battery is in a constant voltage charging stage; and in response to the at least one battery being in the constant voltage charging stage, control, according to the preset asynchronous charging strategy, the one or more other batteries to enter a constant current charging stage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albsmeier et al.  (US 2014/004598) discloses in figure 3, first battery (13A) and second battery (13B); first battery charger (15A) and second battery charger (15B).
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859